DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on February 07, 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claims 1-12 are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph with respect to the amendment received on February 07, 2022.
Response to Amendment
The amendment to the claims received on February 07, 2022 has been entered.
The amendment of claims 1-13 is acknowledged.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 6-8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable Yamamoto’431 (US 2019/0258431) and further in view of Newcomb’249 (US 10,521,249)
     With respect to claim 1, Yamamoto’431 teaches a control apparatus (Fig.1, item 100) comprising: 
     a processor (Fig.1, item 101) programmed to:  
     receive an execution command for a predetermined process in a service [as shown in Fig.24, the user terminal receives the commands from a user to instruct printing. Therefore, a receiving unit is disclosed to receive an execution command for instructing a printer to perform printing (a predetermined process in a service)], the service displaying a post posted by a user in a chronological order in a predetermined direction and being usable for commanding execution of the process (Fig.24).
     Yamamoto’431 does not teach perform control to perform carousel-layout display such that, if the post corresponding to the execution command for the predetermined process received by the processor includes a plurality of posts, the plurality of posts and command information related to the execution command for the predetermined process corresponding to the plurality of posts are displayed in the service in a slidably-operable manner in a direction intersecting the predetermined direction.  
     Newcomb’249 teaches that performing control to perform carousel-layout display such that, if the posts received by the processor includes a plurality of posts, the 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamamoto’431 according to the teaching of Newcomb’249 to include a scroll bar in the graphical user in the screen (Fig.24 in Yamamoto’431) because this will allow the communications between the users and the print bot to be viewed more effectively.
     The combination of Yamamoto’431 and Newcomb’249 does not teach perform control to perform carousel-layout display such that, if the post corresponding to the execution command for the predetermined process received by the processor includes a plurality of posts, the plurality of posts and command information related to the execution command for the predetermined process corresponding to the plurality of posts are displayed in the service in a slidably-operable manner in a direction intersecting the predetermined direction.
     Since Yamamoto’431 has suggested that a user communicates with the print bot to perform printing (Fig.24) and the user terminal displays the communication contents including the printing instructions on a screen (Fig.24) and Newcomb’249 has suggested to use a scroll bar (Fig.3A, item 304) to scroll the conversion messages up and down when a display of the device is not able to display all conversion messages together, therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to include a scroll bar on the graphical user interface (Fig.24 in Yamamoto’431) so that the communication contents including the execution command for the predetermined process to be scrolled 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yamamoto’431 and Newcomb’249 to include a scroll bar on the graphical user interface (Fig.24 in Yamamoto’431) so that the communication contents including the execution command for the predetermined process to be scrolled up and down when the display of the user terminal is not able to display all of the communication contents together on one screen (perform control to perform carousel-layout display such that, if the post corresponding to the execution command for the predetermined process received by the processor includes a plurality of posts, the plurality of posts and command information related to the execution command for the predetermined process corresponding to the plurality of posts are displayed in the service in a slidably-operable manner in a direction intersecting the predetermined direction) because this will allow the communications between the users and the print bot to be viewed more effectively.


claim 2, which further limits claim 1, the combination of Yamamoto’431 and Newcomb’249 does not teach wherein the processor is programmed to perform the control to perform the carousel-layout display such that, if the processor receives the execution command for the predetermined process corresponding to a post associated with a predetermined group, a plurality of posts associated with the predetermined group and the command information are displayed in a carousel-layout fashion in the service. 
     Since Yamamoto’431 has suggested that a user communicates with the print bot to perform printing (Fig.24) and the user terminal displays the communication contents including the printing instructions on a screen (Fig.24) and Newcomb’249 has suggested to use a scroll bar (Fig.3A, item 304) to scroll the conversion messages up and down when a display of the device is not able to display all conversion messages together, therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to include a scroll bar on the graphical user interface (Fig.24 in Yamamoto’431) so that the communication contents including the same type of execution command (a predetermined group) for the predetermined process to be scrolled up and down when the display of the user terminal is not able to display all of the communication contents together on one screen (wherein the processor is programmed to perform the control to perform the carousel-layout display such that, if the processor receives the execution command for the predetermined process corresponding to a post associated with a predetermined group, a plurality of posts associated with the predetermined group and the command information are displayed in a carousel-layout fashion in the service) because this will 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yamamoto’431 and Newcomb’249 to include a scroll bar on the graphical user interface (Fig.24 in Yamamoto’431) so that the communication contents including the same type of execution command (a predetermined group) for the predetermined process to be scrolled up and down when the display of the user terminal is not able to display all of the communication contents together on one screen (wherein the processor is programmed to perform the control to perform the carousel-layout display such that, if the processor receives the execution command for the predetermined process corresponding to a post associated with a predetermined group, a plurality of posts associated with the predetermined group and the command information are displayed in a carousel-layout fashion in the service) because this will allow the communications between the users and the print bot to be viewed more effectively.
     With respect to claim 6, which further limits claim 1, the combination of Yamamoto’431 and Newcomb’249 does not teach wherein the processor is programmed to perform  the control to perform the carousel-layout display such that, if a post posted in the service and not having undergone the predetermined process includes a plurality of posts as the plurality of posts corresponding to the execution command for the predetermined process received by the processor, the plurality of posts posted in the service and not having undergone the predetermined process and the command information are displayed in a carousel- layout fashion in the service.  

     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yamamoto’431 and Newcomb’249 to include a scroll bar on the graphical user interface (Fig.24 in Yamamoto’431) so that the communication contents including the printing 
     With respect to claim 7, which further limits claim 6, the combination of Yamamoto’431 and Newcomb’249 does not teach wherein the processor is programmed to perform  the control to perform the carousel-layout display such that, if the post posted in the service and not having undergone the predetermined process includes a plurality of posts after the predetermined process received by the processor is executed, the plurality of posts posted in the service and not having undergone the predetermined process and the command information are displayed in the carousel-layout fashion in the service.  
     Since Yamamoto’431 has suggested that a user communicates with the print bot to perform printing (Fig.9A, Fig.16 and Fig.24) and the user terminal displays the communication contents including the printing instructions and other instructions on a screen (Fig.9A, Fig.16 and Fig.24) and Newcomb’249 has suggested to use a scroll bar (Fig.3A, item 304) to scroll the conversion messages up and down when a display of the device is not able to display all conversion messages together, therefore, it would have 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yamamoto’431 and Newcomb’249 to include a scroll bar on the graphical user interface (Fig.24 in Yamamoto’431) so that the communication contents including the printing instructions, the executed printing instructions and other instructions on a screen can be scroll up and down when the display of the user terminal is not able to display all of the communication contents together on one screen (wherein the processor is programmed to perform  the control to perform the carousel-layout display such that, if the post posted in the service and not having undergone the predetermined process includes a plurality of posts after the predetermined process received by the processor is 
     With respect to claim 8, which further limits claim 6, the combination of Yamamoto’431 and Newcomb’249 does not teach wherein the processor is programmed to perform the control to perform the carousel-layout display such that, in a state where the post not having undergone the predetermined process exists, if a post corresponding to an execution command for a subsequent process is posted in the service and the processor receives the execution command for the subsequent process as a case where the post corresponding to the execution command for the predetermined process received by the processor includes a plurality of posts, the post corresponding to the subsequent process, the post not having undergone the predetermined process, and the command information corresponding to each of the post corresponding to the subsequent process and the post not having undergone the predetermined process are displayed in the carousel-layout fashion in the service.  
     Since Yamamoto’431 has suggested that a user communicates with the print bot to perform printing (Fig.9A, Fig.16 and Fig.24) and the user terminal displays the communication contents including the printing instructions on a screen (Fig.24) and Newcomb’249 has suggested to use a scroll bar (Fig.3A, item 304) to scroll the conversion messages up and down when a display of the device is not able to display all conversion messages together, therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yamamoto’431 and Newcomb’249 to include a scroll bar on the graphical user interface (Fig.24 in Yamamoto’431) so that the communication contents including the printing instructions for the subsequent process, the executed printing instructions and other instructions on a screen can be scroll up and down when the display of the user 
     With respect to claim 10, which further limits claim 1, the combination of Yamamoto’431 and Newcomb’249 does not teach wherein the processor is programmed to perform  the control to perform the carousel-layout display such that, if the post corresponding to the execution-4-Application No. 16/569,976 command for the predetermined process received by the processor includes a plurality of posts, the plurality of posts and the command information corresponding to the plurality of posts are collectively displayed as predetermined compilation information in the service before the plurality of posts and the command information are displayed in a carousel-layout fashion, and if an operation is performed on the compilation information, the plurality of posts and the command 
     Since Yamamoto’431 has suggested that a user communicates with the print bot to perform printing (Fig.9A, Fig.16 and Fig.24) and the user terminal displays the communication contents including the printing instructions on a screen (Fig.24) and Newcomb’249 has suggested to use a scroll bar (Fig.3A, item 304) to scroll the conversion messages up and down when a display of the device is not able to display all conversion messages together, therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to include a scroll bar on the graphical user interface (Fig.24 in Yamamoto’431) so that the communication contents including the printing instructions, the executed printing instructions and other instructions on a screen can be scroll up and down when the display of the user terminal is not able to display all of the communication contents together on one screen (wherein the processor is programmed to perform  the control to perform the carousel-layout display such that, if the post corresponding to the execution -4-Application No. 16/569,976 command for the predetermined process received by the processor includes a plurality of posts, the plurality of posts and the command information corresponding to the plurality of posts are collectively displayed as predetermined compilation information in the service before the plurality of posts and the command information are displayed in a carousel-layout fashion, and if an operation is performed on the compilation information, the plurality of posts and the command information compiled in the compilation information are displayed in the carousel-layout 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yamamoto’431 and Newcomb’249 to include a scroll bar on the graphical user interface (Fig.24 in Yamamoto’431) so that the communication contents including the printing instructions, the executed printing instructions and other instructions on a screen can be scroll up and down when the display of the user terminal is not able to display all of the communication contents together on one screen (wherein the processor is programmed to perform  the control to perform the carousel-layout display such that, if the post corresponding to the execution -4-Application No. 16/569,976 command for the predetermined process received by the processor includes a plurality of posts, the plurality of posts and the command information corresponding to the plurality of posts are collectively displayed as predetermined compilation information in the service before the plurality of posts and the command information are displayed in a carousel-layout fashion, and if an operation is performed on the compilation information, the plurality of posts and the command information compiled in the compilation information are displayed in the carousel-layout fashion in the service) because this will allow the communications between the users and the print bot to be viewed more effectively.
     With respect to claim 11, which further limits claim 1, Yamamoto’431 teaches a providing apparatus (Fig.18, item 300) comprising a first processor programmed to perform control to provide the service [as shown in Fig.18, the Bot application 310 provides service to the client terminal 100 ]; and a terminal apparatus (Fig.18, item 100)  (Fig.24).  
     With respect to claim 12, Yamamoto’431 teaches a control system (Fig.1) comprising: 
      a first processor programmed to perform control to provide a service displaying a post posted by a user in a chronological order in a predetermined direction and usable for commanding execution of a predetermined process [as shown in Fig.24, a user is communicating with a print bot to perform printing. Therefore, a first processor is considered being disclosed to be programmed to perform control to provide a service displaying a post posted by a user in a chronological order in a predetermined direction and usable for commanding execution of a predetermined process in order to provide the screen shown in Fig.24]; 
     second processor programmed to: receive an execution command for the predetermined process in the service [as shown in Fig.24, a user give an execution command to the print bot to perform printing. Therefore, a second processor is considered being disclosed to be programmed to: receive an execution command for the printing operation (the predetermined process in the service)]; and 
     Yamamoto’431 does not teach perform control to perform carousel-layout display such that, if a post corresponding to the execution command for the predetermined process received by the second processor includes a plurality of posts, the plurality of posts and command information related to the execution command for the 
     Newcomb’249 teaches that performing control to perform carousel-layout display such that, if the posts received by the processor includes a plurality of posts, the plurality of posts are displayed in the service in a slidably-operable manner in a direction intersecting the predetermined direction (Fig.3A).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamamoto’431 according to the teaching of Newcomb’249 to include a scroll bar in the graphical user in the screen (Fig.24 in Yamamoto’431) because this will allow the communications between the users and the print bot to be viewed more effectively.
     The combination of Yamamoto’431 and Newcomb’249 does not teach perform control to perform carousel-layout display such that, if a post corresponding to the execution command for the predetermined process received by the second processor includes a plurality of posts, the plurality of posts and command information related to the execution command for the predetermined -5-Application No. 16/569,976 process corresponding to the plurality of posts are displayed in the service in a slidably- operable manner in a direction intersecting the predetermined direction.
     Since Yamamoto’431 has suggested that a user communicates with the print bot to perform printing (Fig.24) and the user terminal displays the communication contents including the printing instructions on a screen (Fig.24) and Newcomb’249 has suggested to use a scroll bar (Fig.3A, item 304) to scroll the conversion messages up 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yamamoto’431 and Newcomb’249 to include a scroll bar on the graphical user interface (Fig.24 in Yamamoto’431) so that the communication contents including the execution command for the predetermined process to be scrolled up and down when the display of the user terminal is not able to display all of the communication contents together on one screen (perform control to perform carousel-layout display such that, if a post corresponding to the execution command for the predetermined process received by the second processor includes a plurality of posts, the plurality of posts and command predetermined -5-Application No. 16/569,976 process corresponding to the plurality of posts are displayed in the service in a slidably- operable manner in a direction intersecting the predetermined direction) because this will allow the communications between the users and the print bot to be viewed more effectively.
     With respect to claim 13, it is a claim regarding to a non-transitory computer-readable storage medium storing thereon a computer program.  Claim 13 claims how the control apparatus of claims 1 to execute to execute command on the posts.  Claim 13 is rejected for the same manner as described in the rejected claim 1. In addition, the reference discloses a process, the process would be implemented by a processor that requires a non-transitory computer readable medium, e.g., a RAM, to function, thus, the medium is inherently present
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto’431 (US 2019/0258431), Newcomb’249 (US 10,521,249), and further in view of Sheth’692 (US 2017/0237692).
     With respect to claim 3, which further limits claim 2, the combination of Yamamoto’431 and Newcomb’249 does not teach wherein the processor is programmed to perform the control to perform the carousel-layout display such that, if the processor receives the execution command for the predetermined process corresponding to a post within a group -2-Application No. 16/569,976chat shared by a plurality of predetermined users as the post associated with the predetermined group, a plurality of posts within the group chat and the command information are displayed in the carousel-layout fashion in the service.  

     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yamamoto’431 and Newcomb’249 according to the teaching of Sheth’692 to enable a plurality of predetermined users to communicate with each other and the print bot because this will allow a group of predetermined users to be communicated with each other and the print bot more effectively.
     The combination of Yamamoto’431, Newcomb’249 and Sheth’692 does not teach wherein the processor is programmed to perform the control to perform the carousel-layout display such that, if the processor receives the execution command for the predetermined process corresponding to a post within a group -2-Application No. 16/569,976chat shared by a plurality of predetermined users as the post associated with the predetermined group, a plurality of posts within the group chat and the command information are displayed in the carousel-layout fashion in the service.  
     Since Yamamoto’431 has suggested that a user communicates with the print bot to perform printing (Fig.24) and the user terminal displays the communication contents including the printing instructions on a screen (Fig.24), Newcomb’249 has suggested to use a scroll bar (Fig.3A, item 304) to scroll the conversion messages up and down when a display of the device is not able to display all conversion messages together and Sheth’692 teaches a plurality of user are participating in a group chat (Fig.1 and Fig.2), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to include a scroll 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yamamoto’431 and Newcomb’249 and Sheth’692 to include a scroll bar on the graphical user interface (Fig.24 in Yamamoto’431) so that the communication contents including the execution command for the predetermined process to be scrolled up and down when the display of the user terminal is not able to display all of the communication contents including the communication contents between a group of predetermined users and the print bot together on one screen (wherein the processor is programmed to perform the control to perform the carousel-layout display such that, if the processor receives the execution command for the predetermined process corresponding to a post within a group -2-Application No. 16/569,976chat shared by a plurality of predetermined users 
     With respect to claim 4, which further limits claim 2, the combination of Yamamoto’431 and Newcomb’249 wherein the processor is programmed to perform the control to perform the carousel-layout display such that, if the processor receives the execution command for the predetermined process corresponding to a post associated with information about each user as the post associated with the predetermined group, marker information indicating each piece of information about each user and the command information are displayed in the carousel-layout fashion in the service.  
     Sheth’692 teaches a plurality of user are participating in a group chat (Fig.1 and Fig.2).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yamamoto’431 and Newcomb’249 according to the teaching of Sheth’692 to enable a plurality of predetermined users to communicate with each other and the print bot because this will allow a group of predetermined users to be communicated with each other and the print bot more effectively.
     The combination of Yamamoto’431 and Newcomb’249 and Sheth’692 does not teach wherein the processor is programmed to perform the control to perform the carousel-layout display such that, if the processor receives the execution command for the predetermined process corresponding to a post associated with information about 
     Since Yamamoto’431 has suggested that a user communicates with the print bot to perform printing (Fig.24) and the user terminal displays the communication contents including the printing instructions on a screen (Fig.24), Newcomb’249 has suggested to use a scroll bar (Fig.3A, item 304) to scroll the conversion messages up and down when a display of the device is not able to display all conversion messages together and Sheth’692 teaches a plurality of user are participating in a group chat (Fig.1 and Fig.2), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to include a scroll bar on the graphical user interface (Fig.24 in Yamamoto’431) so that the communication contents including the execution command for the predetermined process to be scrolled up and down when the display of the user terminal is not able to display all of the communication contents including the communication contents between a group of predetermined users and the print bot together on one screen (wherein the processor is programmed to perform the control to perform the carousel-layout display such that, if the processor receives the execution command for the predetermined process corresponding to a post associated with information about each user as the post associated with the predetermined group, marker information indicating each piece of information about each user and the command information are displayed in the carousel-layout fashion in the service) because this will allow a group of predetermined users to be communicated with each other and the print bot more effectively 

     With respect to claim 5, which further limits claim 3, the combination of Yamamoto’431 and Newcomb’249 does not teach wherein the processor is programmed to perform the control to perform the carousel-layout display such that, if the processor receives the execution command for the predetermined process corresponding to a post associated with information about each user as the post associated with the predetermined group, marker information indicating each piece of information about each user and the command information are displayed in the carousel-layout fashion in the service.  

     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yamamoto’431 and Newcomb’249 according to the teaching of Sheth’692 to enable a plurality of predetermined users to communicate with each other and the print bot because this will allow a group of predetermined users to be communicated with each other and the print bot more effectively.
     The combination of Yamamoto’431, Newcomb’249 and Sheth’692 does not teach wherein the processor is programmed to perform the control to perform the carousel-layout display such that, if the processor receives the execution command for the predetermined process corresponding to a post associated with information about each user as the post associated with the predetermined group, marker information indicating each piece of information about each user and the command information are displayed in the carousel-layout fashion in the service.  
     Since Yamamoto’431 has suggested that a user communicates with the print bot to perform printing (Fig.24) and the user terminal displays the communication contents with the user identification information (a marker information) including the printing instructions on a screen (Fig.24), Newcomb’249 has suggested to use a scroll bar (Fig.3A, item 304) to scroll the conversion messages up and down when a display of the device is not able to display all conversion messages together and Sheth’692 teaches a plurality of user are participating in a group chat and displaying the communications between each user with the user identification information (a marker information) (Fig.1 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yamamoto’431, Newcomb’249 and Sheth’692 to use a scroll bar (Fig.3A, item 304) to scroll the conversion messages up and down when a display of the device is not able to display all conversion messages together and Sheth’692 teaches a plurality of user are participating in a group chat and displaying the communications between each user with the user identification information (a marker information) (Fig.1 and Fig.2), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto’431 (US 2019/0258431), Newcomb’249 (US 10,521,249), and further in view of Yang’817 (US 2017/0048817).
     With respect to claim 9, which further limits claim 8, the combination of Yamamoto’431 and Newcomb’249 not teach wherein the processor is programmed to perform further control to delete a past post included in the carousel-layout display when the processor performs the carousel-layout display.
     

     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yamamoto’431 and Newcomb’249 according to the teaching of Yang’817 to allow the displayed message to be deleted because this will unwanted message to be deleted more effectively.
Cited Art
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
     Park’505 (US 2015/0172505) discloses an image forming system to control an image forming apparatus by using a messenger application, a mobile device, and a method are provided.
Conclusion
     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
     A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUO LONG CHEN/Primary Examiner, Art Unit 2674